Citation Nr: 1046115	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).  


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran has unverified active duty service of over 29 years, 
with retirement in June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a  
February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran has filed a claim for TDIU (also referred to as 
individual unemployability or IU).  Total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. 
§ 3.340(a) (2010).  Provided that if there is only one such 
disability, it shall be ratable at 60 percent or more, and, if 
there are two or more disabilities, there shall be at least one 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2010).  

Entitlement to a total disability rating must be based solely on 
the impact of a veteran's service-connected disabilities on the 
ability to obtain and maintain substantially gainful employment.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91.  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Veteran's compensable service-connected disabilities are: 
degenerative changes of the right elbow, rated 40 percent 
disabling; chronic obstructive pulmonary disease (COPD), rated 30 
percent disabling; degenerative changes of the thoracolumbar 
spine, rated 20 percent disabling; fracture, right lateral 
malleolus, rated 20 percent disabling; degenerative changes of 
the cervical spine, rated 10 percent disabling; recurrent otitis 
externa, rated as 10 percent disabling; tinnitus associated with 
recurrent otitis externa, rated 10 percent disabling; varicose 
veins, right lower extremity, rated 10 percent disabling; and 
varicose veins, left lower extremity, rated 10 percent disabling.  
The combined schedular disability rating of all service-connected 
disabilities is 90 percent, which meets the schedular criteria 
under 38 C.F.R. § 4.16(a) for consideration for TDIU.

The record includes a VA examination report, dated May 2007, 
where the impact of the Veteran's service-connected disabilities 
had upon his activities of daily living and on his employability 
was generally addressed.  The Veteran's occupation was human 
resources director.  The examiner found that the Veteran 
experienced increased cervical spine pain with computer use, 
missed staff meetings due to increased back pain, and that his 
right elbow injury made it difficult to work on the computer, 
perform research, or open mail.  While the Veteran has multiple 
service-connected disabilities, the evidence of record is not 
adequate to decide the question of whether service-connected 
disabilities alone render the Veteran unable to obtain or 
maintain substantially gainful employment.

In TDIU claims, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist requires that VA 
obtain an examination, which includes an opinion on what effect a 
veteran's service-connected disabilities have on the ability to 
work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2010).  

As noted, a review of the claims file does include such an 
opinion with respect to the Veteran's TDIU claim.  Because it 
appears that the Veteran is not currently working, the prudent 
and thorough course of action is to afford the Veteran an 
examination on remand, to ascertain the impact of his service-
connected disabilities on his employability.  

The record also indicates that the Veteran received treatment 
from Dr. D. M.  See August 2007 After Visit Summary.  
Accordingly, upon remand, AMC/RO should attempt to obtain these 
and any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
request that he provide sufficient 
information, and if necessary, authorization, 
to enable the AMC/RO to obtain any additional 
evidence pertinent to the claim for TDIU.  
After securing the necessary authorizations 
for release of this information, the AMC/RO 
should seek to obtain copies of all records 
referred to by the Veteran not already on 
file.  In particular, the AMC/RO should seek 
to obtain treatment records from Dr. D. M.  
If the AMC/RO is unable to obtain any of the 
above records, or after continued efforts to 
obtain any of the above records it is 
concluded that it is reasonably certain that 
they do not exist or further efforts to 
obtain them would be futile, the Veteran 
should be notified accordingly.  See 38 
C.F.R. 
§ 3.159(e) (2010).

2.  Schedule an appropriate VA examination 
to determine the impact of the Veteran's 
service-connected disabilities upon his 
employability.  After reviewing the relevant 
documents in the claims file and examining 
the Veteran, the examiner should respond to 
the following:

An assessment of the Veteran's day-to-day 
functioning should be made.  The VA examiner 
should comment on the degree of social and 
industrial impairment that the Veteran 
experiences as a result of his service-
connected disabilities.  Without regard to 
the Veteran's age or the impact of any non-
service-connected disabilities, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) that the 
Veteran's service-connected disabilities 
render him unable to secure (obtain) or 
follow (maintain) substantially gainful 
employment?  The examiner should offer a 
rationale for any opinion with reference to 
pertinent evidence.  The examiner should 
note and discuss the nature of the multiple 
service-connected physical disabilities, the 
Veteran's history of sedentary employment in 
service and after service, and the nature of 
previous work in human resources, from which 
the Veteran voluntarily resigned in 2007 due 
to stress and long hours required. 

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After completion of the above, the 
AMC/RO should then review the expanded 
record and readjudicate the issue of 
entitlement to TDIU (IU).  The RO should 
issue a supplemental statement of the case, 
and give the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


